                         1   KAEMPFER CROWELL
                             Robert McCoy, No. 9121
                         2   1980 Festival Plaza Drive
                             Suite 650
                         3   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         4   Facsimile: (702) 796-7181
                             Email: rmccoy@kcnvlaw.com
                         5
                             STROOCK & STROOCK & LAVAN LLP
                         6   Julia B. Strickland (Pro HacVice)
                             Stephen J. Newman (Pro Hac Vice)
                         7   Brian C. Frontino (Pro Hac Vice)
                             2029 Century Park East, Suite 1600
                         8   Los Angeles, California 90067
                             Telephone: (310) 556-5800
                         9   Facsimile: (310) 556-5959
                             Email: jstrickland@stroock.com
                      10     Email: snewman@stroock.com
                             Email: bfrontino@stroock.com
                      11
                             Attorneys for Defendant
                      12     Zappos.com, Inc.

                      13                                       UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF NEVADA
                      14
                             IN RE ZAPPOS SECURITY BREACH                         MDL: 2357
                      15     LITIGATION                                           Case No. 3:12-cv-00325-RCJ-VPC

                      16     -----------------------------------------------
                                                                                   STIPULATION AND [PROPOSED]
                      17     This document relates to:                             ORDER RESCHEDULING STATUS
                                                                                   CONFERENCE
                      18                       ALL ACTIONS                         (Third Request)
                      19

                      20                      The parties stipulate and request that the Status Conference currently scheduled

                      21     for March 25, 2019 be rescheduled to a later date no earlier than April 12, 2019 in Las Vegas or

                      22     another date thereafter that is convenient for the Court.

                      23                      The parties make this request for the following reasons:

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2288880_1.docx 17189.2                                                                 Page 1 of 4
                         1                   1.       Defendant Zappos.com, Inc. filed a Petition for Writ of Certiorari in the

                         2   Supreme Court (Case No. 18-225) on August 20, 2018;

                         3                   2.       This Court originally scheduled a Status Conference in this case on

                         4   November 14, 2018 at 9:00 a.m. in Las Vegas (ECF No. 311);

                         5                   3.       Because the parties did not expect to complete briefing on the Petition for

                         6   Writ of Certiorari in the Supreme Court until late November 2018, the parties jointly requested,

                         7   by stipulation, that the Court continue that Status Conference until January 18, 2019 (ECF No.

                         8   313);

                         9                   4.       The Court granted the parties’ stipulation and continued the Status

                      10     Conference until January 18, 2019 (ECF No. 314);

                      11                     5.       Because the Supreme Court had not yet acted on the Petition for Writ of

                      12     Certiorari as the date of that status conference approached, the parties jointly requested, by

                      13     stipulation, that the Court continue that Status Conference until after March 1, 2019 (ECF No.

                      14     316);

                      15                     6.       The Court granted the parties’ stipulation and continued the Status

                      16     Conference until March 25, 2019 (ECF No. 317);

                      17                     7.       Counsel for Zappos has previously scheduled conflicts in other

                      18     jurisdictions on March 25, 2019;

                      19                     8.       Counsel have met and conferred concerning their respective schedules and

                      20     counsel are all available to appear on May 14, 2019 in Reno, Nevada or June 17, 2019 in Las

                      21     Vegas, Nevada and request the Court reschedule the status conference for one of those date if

                      22     convenient for the Court’s schedule.

                      23

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2288880_1.docx 17189.2                                                                    Page 2 of 4
                         1

                         2   O’MARA LAW FIRM, P.C.                         KAEMPFER CROWELL

                         3
                             By /s/ David C. O’Mara                        By /s/ Robert McCoy
                         4     David C. O’Mara, No. 8599                     Robert McCoy, No. 9121
                               311 East Liberty Street                       1980 Festival Plaza Drive, Ste. 650
                         5     Reno, NV 89501                                Las Vegas, NV 89135

                         6   BARNOW AND ASSOCIATES, P.C.                   STROOK & STROOK & LAVAN LLP
                             Ben Barnow (pro hac vice)                     Julia B. Strickland (Pro Hac Vice)
                         7   One North LaSalle Street, Suite 4600          Stephen J. Newman (Pro Hac Vice)
                             Chicago, IL 60602                             Brian C. Frontino (Pro Hac Vice)
                         8                                                 2029 Century Park East, Suite 1600
                             THE COFFMAN LAW FIRM                          Los Angeles, California 90067
                         9   Richard L. Coffman (pro hac vice)
                             First City Building                           Attorneys for Defendant
                      10     505 Orleans Street, Fifth Floor               Zappos.com, Inc
                             Beaumont, TX 77701
                      11
                             FINKELSTEIN, BLANKINSHIP,
                      12     FREI-PEARSON & GARBER, LLP
                             Jeremiah Frei-Pearson (pro hac vice)
                      13     445 Hamilton Avenue, Suite 605
                             White Plains, NY 10601
                      14
                             GLANCY PRONGAY & MURRAY LLP
                      15     Marc L. Godino (pro hac vice)
                             1925 Century Park East, Suite 2100
                      16     Los Angeles, CA 90067

                      17     Attorneys for Plaintiffs

                      18                                              ORDER

                      19                     IT IS SO ORDERED. The Status Conference scheduled for March 25, 2019 is

                      20     hereby VACATED and RESCHEDULED for 09:00
                                                                ______________,
                                                                      A.M., Friday,2019   at 2019
                                                                                    April 19, ______ in

                      21     _________________ Courtroom ____.
                             in LAS VEGAS COURTROOM       4B, before Judge Robert C. Jones.

                      22

                      23

                      24                                              ROBERT C. JONES
                                                                      United States District Judge
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                                                                       Dated: February 26, 2019.
Las Vegas, Nevada 89135      2288880_1.docx 17189.2                                                            Page 3 of 4
